 

 

fe ee. a het

ace
Lée.

se G. “Rake
f —
€

feo “sf he Baw aanteatl Ss [eho
hee
el nf -eve aonb wen ke

  

~ Hig aes

i? eb ded a (ee

 

    
     
  
  
  
 

Bee

joes Ad

ce quis fe
al

} Ae tigi

a

bode

cn

hs
“NG

. Lien

 

a (Eee Ly fase Lhe
t Oe
Ager fe
ee Eiwenf tina i

abot « te het ice Puy pe cee

oe

 

De -é “
Pp gp
of

Lae ie pbc

ey
Ce fA fk.

a

Case 1:18-cr-00088-RJC-WCM Document 90 Filed 08/28/19 Page 1of1

a
. 4
fee gre ee ¢
i &

ee perk td .,

Ps af! vee ce

ee awd 3

 

e% 2
f “i oo v
é a geo 1 be -#o obytig Cea f. fe ad fa eo Eke Ne
. $ ten Fe Pace eee “ se PAGE bt
fa gone NPE 3 TI
‘a a ? Ae Lae ve
ret Ca fs 3, Wepas hewrapiltee a 7? (
‘. ee ye “ ro
ht ne / L ; a. . a, fe ¥- PALE?
Abbe lo ple be “A ae. fb NeBaete AE 7
1 bbe blian oe

al

LEE,

a mae as

ue

of a, od
YRS

    
 

~ ; "ge ae
wel Ob Btnile« 4 Le TOA EFA B hand . : f ss
= } u ae
os “a = ad A es Nae
ete pay pte Yt Se pee Cage C4
a . La oe ee ‘ert Co
(einamler yrler h Cave BP

 

 
